                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES -GENERAL
 Case No.` 2:18-cr-702-PA; 2:18-cr-715-PA                                     Date     November 5, 2019
 Title            United States v. Jeremy Smith



 Present: The Honorable Steve Kim, U.S. Masistrate Judge
                      Connie Chung                                              n/a
                        Deputy Clerk                                 Court Reporter /Recorder
              Attorneys Present for Government:                    Attorneys Present for Defendant:
                             n/a                                                 n/a
 Proceedings:                (IN CHAMBERS)ORDER OF DETENTION —
                             PROBATION/SUPERVISED RELEASE VIOLATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) of the
terms of Defendant's ❑probation / D supervised release.
             The Court finds that:
      A.      D     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                    ❑       Lack of bail resources
                    D       Refusal to interview with Pretrial Services

                    ❑       No stable residence or employment
                    ~       Previous failure to appear or violations of probation, parole, or release

                    ❑       Ties to foreign countries
                    O       Allegations in petition




 SK (9/16)                                  CRIMINAL MINUTES -GENERAL                                 Page 1 of2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                              CRIMINAL MINUTES -GENERAL
 Case No.   2:18-cr-702-PA; 2:18-cr-715-PA                           Date   November 5.2019

 Title      United States v. Jeremy Smith


      B.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

              ❑     Nature of previous criminal convictions

              ~     Allegations in petition

              ❑     Substance abuse

              ❑     Already in custody on state or federal offense

              ~     Mental health issues


                                              ***

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                            CRIMINAL MINUTES -GENERAL                           Page 2 of2
